EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Pisano on 09/08/2021.

The application has been amended as follows: 

Claims 15,16,18 and 19 comprise a “(withdrawn)” claim status.
Amend claim status of claims 15,16,18 and 19 to read “(cancelled).”

Claims 8 and 26 comprise a “(previously presented)” claim status.
Amend claim status of claims 8 and 26 to read “(cancelled).”


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A seeder head comprising: a body having a proximal end and a distal end spaced a distance from the proximal end; a bore extending through an interior of the body from the proximal end to the distal end, the bore comprising a proximal opening at the proximal end and a distal opening at the distal end; a first hold arm disposed within the bore between the proximal end and the distal end, the first hold arm coupled to a first actuator; and a second hold arm disposed within the bore between the distal end and the first hold arm, the second hold arm coupled to a second actuator, wherein: the bore is shaped and sized to receive a plurality of seeds at the proximal opening, the first hold arm and the second hold arm are disposed a vertical distance from each other such that at least two of the plurality of seeds can be retained between the first hold arm and the second hold arm, the first hold arm and the second hold arm are movable by the first actuator and the second actuator to selectively allow the at least two of the plurality of seeds to fall under force of gravity to the distal opening of the bore, 
the first and second actuators are disposed at opposite ends of a side of the bore, the first and second hold arms being disposed in between the first and second 
the proximal end of the body is coupled to a distal end of a seed dispenser that is supported on movable supports that allow movement of the seed dispenser and the seeder head to align the distal end of the body with at least one of a plurality of cells of a tray…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


The claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A seeder head comprising: a body having a proximal end and a distal end spaced a distance from the proximal end; a bore extending through an interior of the body from the proximal end to the distal end, the bore comprising a proximal opening at the proximal end and a distal opening at the distal end;
a first hold arm disposed within the bore between the proximal end and the distal end, the first hold arm coupled to a first actuator disposed on a first side of the bore; and a second hold arm disposed within the bore between the distal end and the first hold arm, the second hold arm coupled to a second actuator disposed on a second side of 

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.